DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/AU2018/050816 08/06/2018
FOREIGN APPLICATIONS
AUSTRALIA 2017903094 08/04/2017
	This office action is in response to Applicant’s amendment submitted January 11, 2022.  Claims 1, 15-27, and 29-33 are pending.
	The following new rejection was necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


See MPEP 2163.05.  “With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15-27, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 2014/0024614 A1, January 23, 2014, of record) in view of Felson (Annals of Internal Medicine, Volume 132, Number 7, April 2001, cited on IDS).
Ghosh teaches treatment of bone marrow edema comprising administration of a polysulfated polysaccharide.  See abstract.  The existence of bone marrow lesions is identified using MRI [0002].  BME has been recorded for the hip joint, foot, ankle, and wrist [0004].  A preferred polysulfated polysaccharide is pentosane polysulfate (PPS), which is also a disease modifying drug for OA and has demonstrated symptomatic relief for OA ([0009] and [0010] and [0034]).  The PPS is the sodium salt, the magnesium salt, or the calcium salt [0031].  Administration is sub-cutaneous [0039].  The effective amount is 1-2 mg/kg once daily or thrice weekly, and the total dose is about 200-2000 mg PPS (claims 20-22).  In example 1, administration was twice weekly for five weeks [0059].  Generally, administration is carried out over several weeks [0048].
	Ghosh does not teach that the patient having BME also has osteoarthritis, although Ghosh does teach that BME is correlated with OA disease progression [0006].
	Felson teaches that bone marrow lesions on MRI are strongly associated with pain in knee osteoarthritis.  See abstract.  Bone marrow contusions similar in appearance to those caused by injury are seen in patients with knee osteoarthritis (page 541, right column).  Patients with knee pain and osteoarthritis more often have lesions on MRI suggestive of bone marrow edema (paragraph bridging pages 547-548).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to treatment BME and osteoarthritis using PPS.  BME and osteoarthritis occur together, and both are treatable using PPS.  The skilled artisan would treat either or both using PPS, and since osteoarthritis with BME is associated with pain, the skilled artisan would treat patients having both.  The skilled artisan would optimize the dose and dose regimen using 
	Claims 1, 27, and 29-33 recite “wherein” clauses which only recite the intended result of a process step positively recited, so they do not limit claim scope.  Claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2106 and 2111.04.
Response to Arguments
	Applicant argues that Ghosh is silent on improving knee function where both bone marrow edema and osteroarthritis are present in the joint.  This argument is not persuasive because Ghosh teaches that PPS, is a disease modifying drug for OA and has demonstrated symptomatic relief for OA ([0009] and [0010] and [0034]).  Ghosh also teaches that PPS is used to treat bone marrow edema (see abstract).  Because Ghosh teaches PPS for treating both osteoarthritis and BME, it would have been obvious to the skilled artisan to use PPS for treating osteoarthritis and BME.  Furthermore, Felson teaches that bone marrow contusions similar to those caused by injury are seen in patients with knee osteoarthritis (page 541, right column).  This provides further motivation to treat BME and osteoarthritis.

	Applicant argues that Felson focuses on pain and does not disclose improving knee functionality.  First, pain is an element of knee functionality.  Further, the preamble “for improving knee function” is a purpose of the method but does not limit the active steps of the method or the subjects of the method.  The skilled artisan would administer PPS to treat the BME and OA.  Improvement of knee function is a latent property in the prior art.  MPEP 2145 states: “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623